Citation Nr: 0023648	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-09 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Determination of a proper initial rating for chronic 
sinusitis, assigned an initial noncompensable evaluation from 
March 1, 1976, to July 19, 1998, and a 10 percent evaluation 
from July 20, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
January 1974.  

This matter arises from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted service connection for 
maxillary sinusitis with a noncompensable evaluation, 
effective from March 1, 1976, and which also assigned a 10 
percent evaluation effective from July 20, 1998.  The veteran 
filed a timely appeal, and the case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  


REMAND

Initially, the Board finds that the veteran's claim involving 
his service-connected sinusitis is well grounded within the 
meaning of 38 U.S.C.A. § 5017(a) (West 1991).  That is, the 
Board finds that this claim is plausible and capable of 
substantiation.  Here, a claim for service connection for 
what was, in effect, residuals of a broken nose was received 
on March 1, 1976.  At that time, the veteran stated that he 
had broken his nose during basic training, and that he had 
been told he had sinusitis.  He indicated that he continued 
to experience problems with his nose.  No rating examination 
was conducted, and the only available medical evidence 
consisted of the veteran's service medical records showing 
that he sustained a deviated nasal fracture, and that he had 
developed sinusitis.  X-ray evidence of sinusitis was noted 
in November 1973.  The report of his service separation 
examination showed that the veteran's sinusitis was 
occasional, but asymptomatic at the time the separation 
examination was conducted.  Based on that evidence, by an 
April 1976 rating decision, service connection for a 
"status-post non displaced fracture of the nose" was 
granted, and a noncompensable evaluation was assigned, 
effective from March 1, 1976.  Sinusitis was not addressed by 
that rating decision.  

On July 20, 1998, the veteran submitted a claim for an 
increased evaluation for his residuals of a broken nose, 
contending that the disability had increased in severity.  He 
indicated that he experienced difficulty breathing through 
his nasal passages due to obstruction.  He subsequently 
underwent a VA rating examination in August 1998, and 
complained of chronic nasal congestion on a year-round daily 
basis with clear rhinorrhea and cough.  In addition, he gave 
a history of recurrent sinusitis and of having been treated 
with antibiotics three times per year since the 1970's for 
sinusitis.  The examiner concluded with a relevant diagnosis 
of recurrent sinusitis.  On the basis of that examination, by 
an August 1998 rating decision, the veteran was assigned an 
increased 10 percent evaluation for his residuals of a nose 
fracture with left nasal obstruction, effective from July 20, 
1998, the date on which his claim for an increased rating was 
received.  

On September 25, 1998, the veteran contacted the RO and 
requested that he be service connected for sinusitis, and 
noted that the disability was not addressed by the August 
1998 rating decision.  Pursuant to the veteran's request, by 
a September 1998 rating decision, service connection for 
sinusitis as a separate disability was granted, with a non-
compensable evaluation assigned, effective from March 1, 
1976.  In that decision, the RO indicated that it recognized 
that sinusitis was included in the veteran's initial claim of 
March 1976, but that due to clear and unmistakable error, it 
had not been adjudicated at that time.  Further, based on the 
report of the August 1998 rating examination, a 10 percent 
evaluation was assigned for the service-connected sinusitis, 
effective from July 20, 1998, the date on which his claim for 
an increased rating for residuals of a broken nose was 
received.  

The veteran filed a timely appeal with respect to the initial 
noncompensable evaluation for his sinusitis, contending in 
substance, that his unadjudicated claim for sinusitis had 
actually been pending from March 1, 1976, and that his 
symptomatology warranted assignment of a 10 percent 
evaluation, effective from that date.  The Board observes 
that the RO has characterized the issue as a claim for 
assignment of an effective date for a 10 percent evaluation 
prior to July 20, 1998.  However, the Board finds that the 
veteran's claim for service connection for sinusitis has been 
pending since March 1, 1976.  To this end, the Board notes 
that the veteran filed a claim for service connection for 
sinusitis in March 1976, and that the claim was not 
adjudicated until August 1998.  It should, therefore, be 
regarded as a claim for a determination of a proper initial 
rating for sinusitis.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set fourth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).  

In order to adjudicate the veteran's claim properly, the 
Board finds that additional development must be undertaken.  
During the course of his August 1998 rating examination, the 
veteran reported having been treated three times yearly with 
antibiotics for his sinusitis since the 1970s.  In addition, 
he submitted clinical treatment records from his treating 
physician, Donald A. Wroblewski, M.D., dating from March 1993 
through October 1998 showing regular treatment for chronic 
sinusitis.  The Board finds that in view of the veteran's 
statements during the August 1998 rating examination, in 
which he asserted that he had received regular ongoing 
treatment for sinusitis during the 1970s, the RO should 
attempt to obtain those records and associate them with the 
claims file, in order to comply with the VA's duty to assist 
the veteran.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  Following this development, the RO should 
readjudicate the veteran's claim for determination of a 
proper initial rating for his sinusitis, assigned a 
noncompensable evaluation from March 1, 1976, to July 19, 
1998.  

The Board also notes that by regulatory amendment which 
became effective from October 7, 1996, substantive changes 
were made to the schedular criteria for evaluating sinus and 
respiratory disorders, previously set forth at 38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (1996), now codified at 
38 C.F.R. § 4.97, Diagnostic Code 6513 (1999).  As the 
revised regulations came into effect during the pendency of 
the claim (dating from March 1, 1976, to the present time), 
the issue of an increased rating for the veteran's maxillary 
sinusitis must be evaluated under both the former and the 
revised schedular criteria.  See Karnas v. Derwinski, 1 Vet. 
App. 301 (1999).  However, with respect to the application of 
the revised criteria to the evidence of record, the revised 
criteria can only be applied from the time that the new 
criteria became effective.  Here the revised regulations can 
only be applied from October 7, 1996.  See 38 U.S.C.A. 
§ 1115(g) (West 1991).  

This case is REMANDED to the RO for the following action:  

1.  The RO should contact the veteran and 
ascertain the names and addresses of all 
health care providers who have rendered 
treatment for sinusitis since the time of 
his discharge from service.  After 
obtaining any necessary authorization, 
the RO should attempt to secure and 
associate those treatment records with 
the veteran's claims file.  If the 
records sought are not available, the RO 
should so indicate.  

2.  The RO should advise the veteran that 
he can submit alternate evidence to 
support the claims for an initial 
compensable evaluation for sinusitis 
prior to March 1993, including statements 
from co-workers or supervisors, records 
of time lost from employment, employment 
physical examinations, insurance 
examinations, pharmacy records or other 
records of use of antibiotics, and the 
like.  

3.  Upon completion of the foregoing, the 
RO should adjudicate the veteran's claim 
for determination of a proper initial 
rating for maxillary sinusitis, assigned 
a noncompensable evaluation from March 1, 
1976, to July 19, 1998, on the basis of 
all available evidence and the holding of 
the United States Court of Appeals for 
Veterans Claims in Fenderson v. West, 12 
Vet. App. 119 (1999).  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, and should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion, favorable or 
unfavorable, as to the merits of the veteran's claim.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his claim.  No action 
is required of the veteran until he is notified.  



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  






